Penoyar, J.
¶ 16 (dissenting) — I write separately because it is clear from the record that the main cause for Christopher Maynard’s loss of a chance to have his case resolved as a juvenile was unjustified preaccusatorial delay. The trial court correctly applied the Oppelt5 test and dismissed the case.
¶17 The State argues that all the cases affirming dismissal for preaccusatorial delay involved situations where the juvenile court lost jurisdiction before the information was filed and, here, the juvenile court did not lose jurisdiction until after the information was filed. But it offers no reason why this should change the test from Oppelt. I conclude that the test is the same and the fact that the information was filed before Maynard turned 18 only goes to the issue of actual prejudice, which the trial court addressed in its conclusion of law 2.
¶18 While a defendant has no constitutional right to be tried in juvenile court, the loss of juvenile jurisdiction subjects a defendant to higher penalties and the loss of juvenile system benefits. State v. Hodges, 28 Wn. App. 902, 904, 626 P.2d 1025 (1981). Thus, our Supreme Court has held that a defendant has carried his burden of showing actual prejudice when a delay causes loss of juvenile court jurisdiction. State v. Dixon, 114 Wn.2d 857, 861, 792 P.2d 137 (1990).
¶19 Here, preaccusatorial delay combined with other factors caused the loss of juvenile court jurisdiction. As the trial court pointed out, “Everybody missed [Maynard’s birth date] in the necessary rush to get through a day on the juvenile docket.” 1 Report of Proceedings at 51. But, clearly, the delay in filing was largely responsible for the loss of jurisdiction, which occurred less than three weeks after Maynard’s arraignment. Maynard had agreed to the State’s recommendation, a fact that would have come out at the August 9 hearing. Resolution of the case would have fol*421lowed soon thereafter. But the delay in filing meant there simply was not enough time for the mistake to be noticed and rectified.
¶20 Because Maynard can show prejudice, I now consider the reasons for the delay. The State argues that it needed additional information about the victims before charging Maynard. Therefore, it is necessary to weigh the prosecutor’s need for more information and the prejudice to Maynard in losing his right to be tried in juvenile court.
¶21 Here, the prejudice to Maynard is considerable and the State’s reason for delay is unjustified. The State had offered Maynard a deferred disposition, which he was willing to take. Instead, because of the State’s delay, Maynard is now faced with a possible felony conviction in adult criminal court. Further, the State’s reason for delay is not justified. The police included victim information in the report written on August 26, 2010. The State received this report on September 15, 2010, but did not charge Maynard until July 7, 2011. The State argues that it was waiting for more information from the police, but the probable cause statement filed in superior court on September 21, 2011, does not contain any additional victim information. The trial court did not err by dismissing Maynard’s case for preaccusatorial delay. I would not reach the issue of ineffective assistance of counsel and would affirm the trial court’s dismissal.
Review granted at 180 Wn.2d 1001 (2014).

 State v. Oppelt, 172 Wn.2d 285, 257 P.3d 653 (2011).